UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1544



MICHAEL D. WILKINS,

                                                  Debtor - Appellant,

          versus


BENCHMARK COMMUNITY BANK,

                                              Creditor - Appellee,

KEITH PHILLIPS, Trustee,

                                                  Trustee - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-02-154-3, BK-99-34315)


Submitted:   September 25, 2002        Decided:     November 20, 2002


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael D. Wilkins, Appellant Pro Se.     James Joseph Burns, LAW
OFFICE OF JAMES J. BURNS, P.L.C., Richmond, Virginia; David Richard
Ruby, MCSWEENEY & CRUMP, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael D. Wilkins appeals from the district court’s orders

dismissing his appeal from the bankruptcy court’s order approving

the sale of certain real estate in the underlying bankruptcy

proceeding.   Our review of the record and the district court’s

opinions discloses no reversible error. Accordingly, we affirm the

district court.   See Wilkins v. Benchmark Community Bank, Nos. CA-

02-154-3; BK-99-34315 (E.D. Va. filed & entered Apr. 24, 2002;

filed May 13, 2002 & entered May 14, 2002).       We deny Wilkins’

motion for reconsideration of this court’s prior order denying his

motions to expedite and for a stay.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2